Exhibit 10.7

 

EXECUTION COPY

 

ED&F MAN HOLDINGS LIMITED

Cottons Centre

Hay’s Lane

London SE1 2QE

England

 

May 26, 2009

 

Shermen WSC Acquisition Corp.,

Terminal Merger Sub LLC and

Feed Merger Sub LLC

c/o Shermen WSC Acquisition Corp.
230 Park Avenue
Suite 1000
New York, NY 10169
Attention:  Chief Executive Officer
Facsimile:  (212) 332-2475

 

Westway Holdings Corporation,

Westway Terminal Company Inc. and

Westway Feed Products, Inc.

Cottons Centre

Hay’s Lane

London SE1 2QE

England

Attention: Philip Howell

Facsimile: +44 207 089 8112

 

Ladies and Gentlemen:

 

Reference is made to the Transaction Agreement, dated as of November 25, 2008,
as amended and restated as of May 1, 2009 (as so amended and restated, the
“Transaction Agreement”), by and among Shermen WSC Acquisition Corp., Terminal
Merger Sub LLC, Feed Merger Sub LLC, ED&F Man Holdings Limited, Westway Holdings
Corporation, Westway Terminal Company Inc. and Westway Feed Products, Inc. 
Defined terms used herein and not otherwise defined herein have the meaning
ascribed to them in the Transaction Agreement.  The undersigned hereby agree as
follows:

 

1.             Estimated Closing Statements.

 

Pursuant to Section 2.9(b)(i) and Section 3.2(b)(i) of the Transaction
Agreement, ED&F is required to deliver the Estimated Merger Closing Statement
and the Estimated

 

--------------------------------------------------------------------------------


 

Stock Sale Closing Statement, respectively, to Parent at least ten days prior to
the Closing Date (the “Ten Day Requirement”).  Notwithstanding
Section 2.9(b)(i) and Section 3.2(b)(i) of the Transaction Agreement, the Ten
Day Requirement will be satisfied, and ED&F will be deemed to have complied in
all respects with the Ten Day Requirement, so long as it delivers the Estimated
Merger Closing Statement and the Estimated Stock Sale Closing Statement to
Parent at least five days prior to the Closing Date.

 

2.             Purchases of Parent Common Stock by Parent.

 

Section 7.2 of the Transaction Agreement among other things restricts the
ability of Parent to undertake certain actions prior to the Closing without the
consent or approval of ED&F.  Pursuant to Section 7.2 of the Transaction
Agreement, ED&F hereby consents to and approves of the purchase by Parent of up
to 2,514,369 shares of Parent Common Stock in privately negotiated transactions
at a purchase price per share not to exceed $6.00, which purchases shall be
consummated contingent upon the Closing and the purchase price for which shall
be paid either on the Closing Date or within two Business Days after the Closing
(the “Repurchases”).  In addition, Holdings agrees that, upon execution and
delivery of the Stockholder’s Agreement, it will be deemed to have consented to
the consummation of the Repurchases as required under Section 3.1(j) of the
Stockholders’ Agreement.

 

3.             Amendment to Certain Definitions.

 

The definition of “Common Stock Merger Consideration” in the Transaction
Agreement is hereby amended and restated in its entirety as follows:

 

“Common Stock Merger Consideration” means 24,323,614 shares of Parent Common
Stock; provided, however, that if, upon the issuance of such Parent Common Stock
at the Closing and taking into account (a) any shares of Parent Common Stock
converted into cash from the Trust Account pursuant to Parent’s amended and
restated certificate of incorporation, (b) any shares of Parent Common Stock
which Parent agreed to repurchase contingent upon the Closing with the consent
of ED&F, (c) any shares forfeited or returned or to be forfeited or returned to
the Company for cancellation by Parent Founder in connection with the Closing
pursuant to an agreement among the parties hereto and Parent Founder, dated as
of May 26, 2009, and (d) any shares of Parent Common Stock owned by any ED&F
Party immediately prior to the Closing, the ED&F Parties and their Affiliates
would beneficially own more than 49.5% of the issued and outstanding shares of
Parent Common Stock, such number of shares of Parent Common Stock shall be
reduced to that number of shares that would result in the ED&F Parties and their
Affiliates upon the

 

--------------------------------------------------------------------------------


 

Closing beneficially owning 49.5% of the issued and outstanding shares of Parent
Common Stock. For the avoidance of doubt, for purposes of this definition,
“Affiliates” of the ED&F Parties shall not include the Employee Trust or any
Designated Employee.

 

4.             Certain Employees.

 

Pursuant to Section 7.8(p) of the Transaction Agreement, ED&F is required to
take all actions necessary in accordance with all applicable Law to provide that
the employees listed in Section 7.8(p) of the Disclosure Schedule cease to be
employees of any Transferred Companies prior to the Effective Time (the
“Employee Transfer Requirement”).  Notwithstanding Section 7.8(p) of the
Transaction Agreement, the Employee Transfer Requirement will be satisfied, and
ED&F will be deemed to have complied in all respects with the Employee Transfer
Requirement, with respect to the employees listed in Annex A to this letter
agreement (the “Covered Employees”), so long as it takes all actions necessary
in accordance with all applicable Law to provide that the Covered Employees
cease to be employees of any Transferred Companies as soon as practicable after
ED&F’s new Canadian subsidiary has in place the payroll and other services
necessary to employ the Covered Employees (which may be after the Effective
Time).

 

5.             Guarantee, Indemnity and Letter Agreement.

 

At the Closing, Parent shall execute and deliver to ED&F (a) the guarantee in
favor of Forth Ports plc in the form attached as Annex B to this letter
agreement, (b) the deed of indemnity between ED&F and Parent in the form
attached as Annex C to this letter agreement, and (c) the letter agreement
between ED&F Man Treasury Management plc and Westway Group, Inc. in the form
attached as Annex D to this letter agreement, and Parent’s execution and
delivery of such guarantee, deed of indemnity and letter agreement will be a
condition to the obligations of the ED&F Parties to consummate the transactions
contemplated by the Transaction Agreement.

 

6.             Delivery of Certificates Representing Capital Stock

 

Pursuant to Section 4.2(a)(i) of the Transaction Agreement, ED&F is required to
deliver or cause to be delivered to Parent and the Merger Subs certificates
representing (or similar evidence of ownership of) the shares of capital stock
(or other ownership interests) of the Purchased Companies, duly endorsed in
blank or accompanied by powers duly executed in blank and any necessary Foreign
Transfer Agreements (the “Share Certificate Requirement”).  Notwithstanding
Section 4.2(a)(i) of the Transaction Agreement, the Share Certificate
Requirement will be satisfied, and ED&F will be deemed to have complied in all
respects with the Share Certificate Requirement with respect to each Purchased
Company listed on Annex E to this Letter Agreement (“Non-Certificate
Companies”), so long as it delivers to Parent and the Merger Subs copies or,

 

--------------------------------------------------------------------------------


 

to the extent available, originals of those documents listed on Annex E opposite
such Purchased Company’s name.

 

7.             Series A Preferred Stock.

 

In the event that Parent purchases shares of Parent Common Stock as described in
paragraph 2 above, the number of authorized shares of Series A Preferred Stock
in Section 4.1.1 of the Post-Closing Amended and Restated Certificate of
Incorporation included in Exhibit B to the Transaction Agreement shall be
amended by replacing “30,000,000” with “33,000,000.”

 

8.             Forfeiture of Parent Common Stock.

 

Parent Founder, by its signature below, hereby agrees to return to Parent for
cancellation at the Closing or, if not then permitted to be released pursuant to
the terms of the IPO Stock Escrow Agreement, agrees to provide as soon as
possible after the date hereof, an irrevocable instruction to the escrow agent
under the IPO Stock Escrow Agreement, in form and substance acceptable to ED&F,
to return to Parent for cancellation upon their release under the IPO Stock
Escrow Agreement, 3,266,608 shares of Parent Common Stock, of which 1,875,000
shares shall be returned to Parent by the Escrow Agent for cancellation
immediately upon their release pursuant to the Stock Escrow Agreement in the
manner specified in Paragraph 9.  It is the intent of the parties that, upon the
Closing and after giving effect to the transactions contemplated hereby, the
greatest number of shares of common stock of Parent that Parent Founder will
have the right to receive is 1,540,000, of which 1,000,000 shares may be
released to Parent Founder only in accordance with the Stock Escrow Agreement. 
If the returns of the numbers of shares specified in the first sentence of this
Paragraph 8 would not result in such purpose and intent being given effect, the
parties shall adjust such numbers of shares (and such numbers of shares shall be
deemed adjusted) to the extent necessary to give effect to such purpose and
intent.

 

9.             Amendments Relating to the Stock Escrow Agreement.

 

In connection with the forfeiture of 1,875,000 of the shares of Parent Common
Stock described above in paragraph 8, the parties hereto agree that the number
of shares of Parent Common Stock beneficially owned by Parent Founder remaining
in escrow for release to Parent Founder upon the achievement of certain
milestones described in the Stock Escrow Agreement shall be reduced by 1,875,000
shares.  This reduction in the number of shares of Parent Common Stock that may
be released to Parent Founder pursuant to the Stock Escrow Agreement shall be
effected by causing the Escrow Agent to deliver to Parent for cancellation the
number of shares that would otherwise have been released to Parent Founder under
Section 5(c)(ii) of the Stock Escrow Agreement, until the number of shares to
have been so released to Parent Founder is reduced to zero, and then by causing
the Escrow Agent to deliver to Parent for cancellation the number of shares that
otherwise would have been released to Parent Founder under Section 5(b)(ii) of
the Stock Escrow Agreement.  Parent, Holdings and Parent Founder shall cause the

 

--------------------------------------------------------------------------------


 

Stock Escrow Agreement to be amended and restated as soon as possible after the
Closing, and shall take any other actions necessary, to give effect to the
purpose and intent of Paragraph 8 and this Paragraph 9.

 

10.           Certain Closing Deliveries and Conditions; Amendment in Respect of
Trust Account; Special Dividend Record Date.

 

(a)           Notwithstanding the last recital of the Transaction Agreement and
Sections 4.2(b)(vi) and 4.2(b)(ix) of the Transaction Agreement, Parent and
Merger Subs shall not be required to deliver the Stock Exchange Agreement and
the Proxy Agreement at or prior to the Closing, the Stock Exchange Agreement and
the Proxy Agreement will not be executed at Closing and the transactions
contemplated thereby will not be consummated and it shall not be a condition to
the Closing that the Stock Exchange Agreement and the Proxy Agreement be
executed and delivered.

 

(b)           Sections 7.19 and 8.3(f) of the Transaction Agreement are hereby
amended by replacing the references therein to the amount of $137,900,000 with
references to the amount of $137,850,000.

 

(c)           Section 7.15 of the Transaction Agreement among other things
requires Parent to cause its board of directors to declare the special dividend
described therein with a record date (the “Record Date”) that is no fewer than
three nor more than five calendar days after the Closing Date (the Record Date
Timing Requirement”).  Notwithstanding such Section 7.l5, the Record Date Timing
Requirement will be satisfied, and Parent will be deemed to have complied in all
respects with the Record Date Timing Requirement, so long as the Record Date
specified in Parent’s board of directors’ declaration of such special dividend
is no later than June 8, 2009.

 

11.           Miscellaneous.

 

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York without giving effect to its principles or
rules of conflict of laws to the extent such principles or rules would require
or permit the application of the laws of another jurisdiction.  This letter
agreement may be executed in counterparts (including via facsimile or other
electronic transmission), each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us an executed duplicate of this letter agreement.

 

 

 

 

 

ED&F MAN HOLDINGS LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Philip A. Howell

 

 

 

 

Name: Philip A. Howell

 

 

 

 

Title:   Chief Operating Officer

 

 

 

 

Acknowledged and agreed as of the date first above written:

 

 

 

 

 

 

 

 

 

 

 

WESTWAY HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wayne N. Driggers

 

 

 

 

Name: Wayne N. Driggers

 

 

 

 

Title:   Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

WESTWAY TERMINAL COMPANY INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wayne N. Driggers

 

 

 

 

Name: Wayne N. Driggers

 

 

 

 

Title:   President

 

 

 

 

 

 

 

 

 

 

 

WESTWAY FEED PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony R. Watts

 

 

 

 

Name: Anthony R. Watts

 

 

 

 

Title:   Director/Secretary

 

 

 

 

 

 

 

 

 

 

 

SHERMEN WSC ACQUISITION CORP.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Francis P. Jenkins, Jr.

 

 

 

 

Name: Francis P. Jenkins, Jr.

 

 

 

 

Title:   Chairman and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------


 

TERMINAL MERGER SUB LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Francis P. Jenkins, Jr.

 

 

 

 

Name: Francis P. Jenkins, Jr.

 

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

 

 

FEED MERGER SUB LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Francis P. Jenkins, Jr.

 

 

 

 

Name: Francis P. Jenkins, Jr.

 

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

 

Solely as to Paragraphs 8, 9 and 11 above:

 

 

 

 

 

 

 

SHERMEN WSC HOLDING LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Francis P. Jenkins, Jr.

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Cc:

 

Cottons Centre

Hay’s Lane

London SE1 2QE

England

Attention: Philip Howell

Facsimile: +44 207 089 8112

 

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, NY 10019

Attention: Alexander M. Dye, Esq.

Facsimile: (212) 259-6333

 

Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA  19104
Attention:  Craig L. Godshall, Esq.
Facsimile:  (215) 994-2222

 

--------------------------------------------------------------------------------


 

ANNEX A

 

COVERED EMPLOYEES

 

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF
GUARANTEE

 

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF
DEED OF INDEMNITY

 

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF

LETTER AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX E

 

Purchased Company

 

Document(s)

 

 

 

 

 

ED&F Man Korea Ltd.

 

·     Stock Transfer Agreement

 

·     Original Company Registry

 

·     Copy of the Shareholder Ledger

 

·     Copy of Foreign Invested Enterprise Certificate

 

 

 

 

 

Westway Terminals Nederland B.V.

 

·     Stock Transfer Agreement

 

·     Certified Articles of Association and English translation

 

·     Original Extract from the Chamber of Commerce

 

 

 

 

 

Westway Terminals Esbjerg ApS

 

·     Stock Transfer Agreement

 

·     Legal Confirmation executed by Rasmus Mehl dated May 26, 2009

 

·     Original Extract from Danish Registry

 

 

 

 

 

Westway Terminals Poland sp. zo.o

 

·     Stock Transfer Agreement

 

·     Original Notarial Deed

 

·     As soon as reasonably practicable following Closing a copy and an original
of the extract from the Polish Registry

 

 

--------------------------------------------------------------------------------